department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division date number release date uil taxpayer_identification_number person to contact identification_number contact telephone number certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 sec_1_6033-2 and revrul_59_95 1959_1_cb_627 moreover you failed the organizational_test for exemption because your corporate status has been dissolved therefore you are not a corporation community chest fund or foundation as required by r c sec_501 contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve if you qualify for tas assistance which is always your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary epps acting director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate taxpayer_advocate_service for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 determinations package publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx whether the continues to qualify for exemption under sec_501 of the internal_revenue_code issue facts the organization was granted tax-exempt status on december 19xx under internal_revenue_code sec_501 as an organization described in sec_501 according to its articles of incorporation dated may 19xx the purposes of the eo are solely those exempt purposes as defined in sec_501 of the internal_revenue_code of and specifically do not include any pecuniary profit gain or private advantage for the incorporators directors or officers of the corporation and it is organized solely for charitable and educational_purposes the exempt_purpose of the organization as stated in the original application_for exemption form is to the organization filed form 990-n for the year ended december 20xx and as such no financial information was available from the review of the filed return to enable the secretary to make a determination of whether the organization's activities were charitable in nature additionally no evidence was available to determine whether the organization was conducting activities in accordance with its stated purpose we began an examination on july 20xx we left voicemails for the president at various phone numbers found in the case file and through a review of accurint records did not respond to the various voice mail messages left in attempt to reach him we issued a request for information information_document_request or idr on september 20xx along with an initial contact letter the request was for financial and organizational information for the year under examination and set the examination for october 2xx at the principal address listed for the organization the organization failed to respond to the request for documentation as it did not respond to the request by october 20xx on december 20xx we prepared a subsequent letter along with a copy of the original information_document_request and mailed the documents certified see exhibit a to the taxpayer's address of record we set the subsequent examination date for january 20xx at the address of record for the organization additionally we completed a postal tracer request see exhibit b on december 20xx to verify the address of the taxpayer form 886-a catalog number 20810w page _1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx we received verification of receipt of the certified mailing see exhibit c for the second l3611 we also received verification of the address of record from the postal tracer signed by see exhibit d we drove to the address of record on january 20xx to meet with the taxpayer and conduct the field_examination however the taxpayer did not answer the door of the residence and did not appear to be present at the premises to date we have not received financials organizational information meeting minutes board_of director lists and other documents requested on idr exhibit e provides copies of the internal_revenue_service correspondence sent to the taxpayer attempting to schedule the examination and to obtain the required_documentation to verify the activities of the organization the exempt_organization failed to respond to the internal_revenue_service correspondence for the tax period ending december 20xx law sec_501 of the internal_revenue_code provides an exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals the exemption is available where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the internal_revenue_code provides that except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law year period ended december 20xx in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status revrul_59_95 1959_1_cb_627 concerns an exempt_organization asked to produce financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the internal_revenue_service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government's position failure to meet the operational_test the eo has failed to show us that they meet the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in section sec_501 we will not regard an organization as having met this test if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose as evidence of their failure to operate for exempt purposes we reviewed the form 990-n filings and found little or no support for exempt operations the form 990-n filed for the year ended december 20xx does not state the exempt_purpose or describe the activities of the organization it does not show that they incurred expenses on their exempt_function program services the subsequent years returns form 990-n also do not show any exempt_purpose activities the organization has failed to show that they have been performing exempt_purpose activities since january 20xx which is required for a sec_501 organization to keep their tax- exempt status accordingly we are proposing revocation because they do not operate for exempt purposes failure to provide records the eo has failed to provide records as is required in code sec_6033 and regulation sec_1_6033-1 they failed to provide any organizational or financial information that we form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number requested during the examination we attempted to obtain these records numerous times by mail and phone without the eo’s records we cannot verify that they are operating according to their exempt_purpose our position is that the organization then is not operating for exempt purposes they have provided nothing to the contrary year period ended december 20xx in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the organization has failed repeatedly to respond to the service’s request for information in contrast to sec_1_6033-1 of the regulations which require an organization to provide such information as requested to allow the service to make a determination of that organization's exempt status it is the service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly we propose that the organization's exempt status be revoked effective january 20xx the taxpayer's position is unknown at this time taxpayer's position conclusion by not complying with the code and regulations the organization has jeopardized its exempt status the forms 990-n that the organization has filed fail to show that they are operating for exempt purposes they have also failed to provide required_documentation thereby failing to be complaint with the code and failing to show any evidence of their exempt_activities we have no reason to believe that the eo is operating for exempt purposes as a result of the examination we have determined that the eo is not operating for exempt purposes as a sec_501 organization they have not provided any information to the contrary accordingly since the organization failed to operate primarily for exempt purposes we are proposing revocation of their tax-exempt status effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number since the organization will no longer have tax-exempt status beginning january 20xx they are liable for filing form_1120 u s_corporation income_tax return as of that date year period ended december 20xx it is the services position that the organization does not qualify for exemption from federal_income_tax under sec_501 the proposed date of the revocation is january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
